         Case 3:17-cv-04934-VC Document 272 Filed 10/29/20 Page 1 of 4



 1   ROSS M. PETTY (SBN 166366)
     rpetty@nixonpeabody.com
 2   NIXON PEABODY LLP nd
     One Embarcadero Center, 32 Floor
 3   San Francisco, CA 94111
     Telephone: (415) 984-8200
 4   Facsimile: (866) 542-6538
 5   DAVID C. FREDERICK (pro hac vice)
     dfrederick@kellogghansen.com
 6   BRENDAN J. CRIMMINS (pro hac vice)
     bcrimmins@kellogghansen.com
 7   KELLOGG, HANSEN, TODD, FIGEL &
     FREDERICK, PLLC
 8   1615 M Street, NW, Suite 400
     Washington, DC 20036
 9   Telephone: (202) 326-7900
10   Attorneys for Defendants
     ROYAL DUTCH SHELL plc and
11   SHELL OIL PRODUCTS COMPANY LLC
12                                 UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14
15                                      SAN FRANCISCO DIVISION

16
17   THE COUNTY OF SAN MATEO,                                     Case No. 3:17-cv-04929-VC
     individually and on behalf of THE PEOPLE
18   OF THE STATE OF CALIFORNIA,                                  NOTICE OF
                                                                  WITHDRAWAL OF
19                                     Plaintiff,                 COUNSEL FOR ROYAL
                                                                  DUTCH SHELL PLC AND
20              vs.                                               SHELL OIL PRODUCTS
                                                                  LLC
21   CHEVRON CORP., et al.,
                                                                  Judge: Hon. Vince Chhabria
22                                     Defendants.
23
     THE CITY OF IMPERIAL BEACH, a                                Case No. 3:17-cv-04934-VC
24   municipal corporation, individually and on
     behalf of THE PEOPLE OF THE STATE OF
25   CALIFORNIA,
26                                     Plaintiff,
27              vs.
28
     4850-7600-1744.1                                 -1-
                                   NOTICE OF WITHDRAWAL OF COUNSEL
                        Case Nos. 3:17-cv-04929-VC; 3:17-cv-04934-VC; 3:17-cv-04935-VC;
                             3:18-cv-00450-VC; 3:18-cv-00458-VC; 3:18-cv-00732-VC
           Case 3:17-cv-04934-VC Document 272 Filed 10/29/20 Page 2 of 4



 1   CHEVRON CORP., et al.,
 2                                   Defendants.
 3
     THE COUNTY OF MARIN, individually and                     Case No. 3:17-cv-04935-VC
 4   on behalf of THE PEOPLE OF THE STATE
     OF CALIFORNIA,
 5
                                     Plaintiff,
 6
                vs.
 7
     CHEVRON CORP., et al.,
 8
                                     Defendants.
 9
10   THE COUNTY OF SANTA CRUZ,                                 Case No. 3:18-cv-00450-VC
     individually and on behalf of THE PEOPLE
11   OF THE STATE OF CALIFORNIA,
12                                   Plaintiff,
13              vs.
14   CHEVRON CORP., et al.,
15                                   Defendants.
16
     THE CITY OF SANTA CRUZ, a municipal                       Case No. 3:18-cv-00458-VC
17   corporation, individually and on behalf of
     THE PEOPLE OF THE STATE OF
18   CALIFORNIA,
19                                   Plaintiff,
20              vs.
21   CHEVRON CORP., et al.,
22                                   Defendants.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     4850-7600-1744.1                                 -2-
                                   NOTICE OF WITHDRAWAL OF COUNSEL
                        Case Nos. 3:17-cv-04929-VC; 3:17-cv-04934-VC; 3:17-cv-04935-VC;
                             3:18-cv-00450-VC; 3:18-cv-00458-VC; 3:18-cv-00732-VC
         Case 3:17-cv-04934-VC Document 272 Filed 10/29/20 Page 3 of 4



 1
     THE CITY OF RICHMOND, a municipal                         Case No. 3:18-cv-00732-VC
 2   corporation, individually and on behalf of
     THE PEOPLE OF THE STATE OF
 3   CALIFORNIA,
 4                                   Plaintiff,
 5              vs.
 6   CHEVRON CORP., et al.,
 7                                   Defendants.
 8
                TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF
 9
     RECORD:
10
                PLEASE TAKE NOTICE that Ross M. Petty of Nixon Peabody LLP hereby
11
     withdraws as counsel of record in these actions for Defendants Royal Dutch Shell
12
     plc and Shell Oil Products Company LLC. The Court and the parties are
13
     respectfully requested to remove Mr. Petty and Nixon Peabody LLP from the
14
     service list and ECF notifications for these actions.
15
                NOTICE IS FURTHER GIVEN that counsel of record, the law firms of
16
     Kellogg, Hansen, Todd, Figel & Frederick PLLC and Lafayette & Kumagai LLP
17
     will continue to serve as counsel for Defendants Royal Dutch Shell plc and Shell
18
     Oil Products Company LLC.
19
20   Dated: October 29, 2020                            NIXON PEABODY LLP
21

22                                                      By: /s/ Ross M. Petty
                                                           Ross M. Petty
23                                                         Attorneys for Defendants
                                                           ROYAL DUTCH SHELL plc and
24                                                         SHELL OIL PRODUCTS
                                                           COMPANY LLC
25

26

27

28
     4850-7600-1744.1                                 -3-
                                   NOTICE OF WITHDRAWAL OF COUNSEL
                        Case Nos. 3:17-cv-04929-VC; 3:17-cv-04934-VC; 3:17-cv-04935-VC;
                             3:18-cv-00450-VC; 3:18-cv-00458-VC; 3:18-cv-00732-VC
         Case 3:17-cv-04934-VC Document 272 Filed 10/29/20 Page 4 of 4



 1                      CERTIFICATE OF ELECTRONIC SERVICE
 2              I, Lillian Cardona, certify that:
 3              The within document entitled “NOTICE OF WITHDRAWAL OF
 4   COUNSEL FOR ROYAL DUTCH SHELL PLC AND SHELL OIL
 5   PRODUCTS LLC” is being filed electronically through the Electronic Case
 6   Filing (“ECF”) system provided by the Court and shall be available for viewing
 7   and downloading from the ECF system.
 8

 9   DATED: October 29, 2020
                                                            Lillian Cardona
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     4850-7600-1744.1                                 -4-
                                   NOTICE OF WITHDRAWAL OF COUNSEL
                        Case Nos. 3:17-cv-04929-VC; 3:17-cv-04934-VC; 3:17-cv-04935-VC;
                             3:18-cv-00450-VC; 3:18-cv-00458-VC; 3:18-cv-00732-VC
